337 So. 2d 171 (1976)
In re Michael Jon HERRIOTT
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1799.
Supreme Court of Alabama.
September 17, 1976.
Willaim J. Baxley, Atty. Gen., Ellis D. Hanan, Asst. Atty. Gen., for the State.
J. Allen Brinkley, Huntsville, for respondent.
HEFLIN, Chief Justice.
Petition of The State by its Attorney Gen. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Herriott v. State, Ala.Cr.App., 337 So. 2d 165.
WRIT DENIED.
BLOODWORTH, FAULKNER, ALMON and EMBRY, JJ., concur.